Citation Nr: 1638710	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a bilateral finger injury.  

2.  Entitlement to service connection for stomach problems.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a bilateral shoulder disability.  

5.  Entitlement to service connection for a left leg disability.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease.

8.  Entitlement to an initial rating in excess of 10 percent for right leg radiculopathy.

9.  Entitlement to a compensable initial rating for superficial and nonlinear scar of the right thigh. 

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972, to include service in the Republic of Vietnam from May 1970 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was previously before the Board in December 2014, at which time it was remanded for additional development.  The Board notes that its December 2014 Remand also addressed the issues of entitlement to service connection for a bilateral leg disability; whether new and material evidence had been submitted to reopen a claim of service connection for a low back disability; entitlement to service connection for a psychiatric disorder, to include PTSD; and whether new and material evidence had been submitted to reopen a claim of service connection for right thigh laceration residuals.  In a June 2015 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for mood disorder, lumbar degenerative disc disease, right leg radiculopathy, painful scar located on the right thigh, as well as superficial and nonlinear scar of the right thigh.  With respect to the issues of whether new and material evidence had been submitted to reopen claims of service connection for a low back disability and right thigh laceration residuals, the June 2015 rating decision constitutes a full grant of the benefits sought on appeal and these issues are no longer before the Board (inasmuch as the Veteran disagreed with the initial evaluations assigned to these disabilities, those claims are discussed in the Remand section below).  

However, with respect to his claim of entitlement to service connection for a psychiatric disorder, the Veteran still argues that service connection for PTSD (in additional to the service-connected mood disorder) is warranted; and with respect to his claim of entitlement to service connection for a bilateral leg disability, the Veteran still argues that service connection for a left leg disability (in addition to the service-connected right leg radiculopathy) is warranted.  As such, the Board finds that the June 2015 rating decision did not constitute a full grant of the benefits sought on appeal with respect to these issues, and they have been recharacterized as "entitlement to service connection for PTSD" and "entitlement to service connection for a left leg disability," respectively.      

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a bilateral finger injury, stomach problems, a neck disability, a bilateral shoulder disability, a left leg disability, and PTSD, as well as entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before the adjudication of these claims.

The RO referenced "Dublin VA Medical Center treatment records from November 1, 2011 to December 30, 2011" among the evidence reviewed in its March 2012 statement of the case.  However, these VA treatment records do not appear to be associated with the claims file.  In addition, the Veteran submitted an undated partial treatment record printed in February 2013, as well as a July 2015 VA treatment record printed in August 2015, both from the Carl Vinson VA Medical Center in Dublin, Georgia.  In its June 2015 rating decision, the AMC referenced "VA Treatment records from 2011 to present" among the evidence reviewed.  However, again, no additional treatment records (other than the two submitted by the Veteran) seem to be associated with the claims file.  As such, all of the Veteran's VA treatment records must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

The Board also notes that a VA State Prisoner Computer match document dated in November 2015 indicates that the Veteran was incarcerated on February 20, 2010.  No date of release is listed.  Any medical treatment records from medical facilities associated with his incarceration should also be obtained.  

The Board also notes that the State Prisoner Computer Match report indicates that the Social Security Administration was notified of the Veteran's incarceration in March 2010.  This suggests that possibility that the Veteran may have been receiving Social Security Disability benefits.  Any records pertaining to such benefits should be obtained.  

In addition, as discussed above, in its June 2015 rating decision, the AMC granted entitlement to service connection for lumbar degenerative disc disease, right leg radiculopathy, and superficial and nonlinear scar of the right thigh.  However, in correspondence dated in September 2015, the Veteran filed a notice of disagreement in response to the initial evaluations assigned to these disabilities.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, then the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, a statement of the case has not been issued with respect to these claims and they must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA treatment records for the Veteran, specifically including records from the Carl Vinson VA Medical Center in Dublin, Georgia, and any associated outpatient clinics.  The RO should also obtain any treatment records from the facility where the Veteran was incarcerated.  All actions to obtain the requested records should be documented fully in the claims file.  Any records pertaining to disability benefits from the Social Security Administration should also be obtained.  If any records cannot be located or no such records exist, then the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Issue a statement of the case addressing the claims of (i) entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease; (ii) entitlement to an initial rating in excess of 10 percent for right leg radiculopathy; and (iii) entitlement to a compensable initial rating for superficial and nonlinear scar of the right thigh.  Thereafter, the Veteran must be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ must advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

3.  After all development has been completed, including adjudication of all pending claims, readjudicate the claims of entitlement to service connection service connection for residuals of a bilateral finger injury, stomach problems, a neck disability, a bilateral shoulder disability, a left leg disability and PTSD, as well as entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, then issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







